Woodward, J. (dissenting):
There was clearly no question to be submitted to the jury in this case. The defendant and Mary T. Rix, plaintiff’s assignor, entered into an agreement on the 29th day of August, 1895, in reference to a party wall, in which Mrs. Rix agreed to permit the defendant to take down the then existing wall of her building on West Houston street, New York city, and to erect a new party wall, the right to use the same being conditioned upon Mrs. Rix paying a certain portion of the cost of constructing said wall. Subsequent to this agreement Elisa Lefebvre, as administratrix, etc., who occupied the building belonging to Mrs. Rix as a restaurant and French boarding house, objected to the wall being taken down during her tenancy. To overcome this objection Mrs. Rix entered into an agreement with Mrs. Lefebvre, in which she undertook to compensate the latter for any damages which she might sustain by reason of the removal of the wall, the damages, other than those resulting from negligence, etc., being stipulated at twenty-five dollars per day, with an additional allowance of ten dollars per day for each day in excess of three weeks from the time of commencing the alterations. It was agreed that the alterations should be made in “ an expeditious and workmanlike manner,” and the party of the first part covenanted to indemnify the party of the second, part against “ any damages that she may suffer through any negligence of any party engaged in making the alterations aforesaid, or through failure to comply with the foregoing conditions, or through unreasonable delay in *16completing said alterations.” The defendant, “ In consideration of the execution of the above agreement by Elisa Lefebvre,” , agreed “ to do the work mentioned in foregoing agreement in the mapner therein mentioned.” Soon after the, execution of this agreement the work of taking down the wall was commenced, but owing to-delay in securing the necessary iron for the superstructure, the work of rebuilding the wall was delayed several weeks, resulting in Mrs. Rix being called upon to pay a much larger sum for damages to-Mrs. Lefebvre than she had anticipated. Her assignor now seeks to' charge the defendant with the excess of cost, upon the theory that he owed Mrs. Rix the duty of completing the work within the-period of three weeks from the time of commencing to take down the original party wall.
The only testimony in the case is that of á Mr. Bunnell, who was. the attorney for Mrs. Rix, in the transaction. , While it might be gathered from this testimony that there was some understanding, between-the parties that the work would be completed within a period of three weeks, I find nothing in the contract signed by -the: defendant which imposed such a duty. His contract was merely to-do the work in the manner provided in the agreement between the the parties,- no mention of time being made; and while it was undoubtedly his duty to do the work in a reasonable length of time, there is no evidence in the case that he failed in the discharge; of this duty. On the contrary, it appears that he used due diligence; in prosecuting the work ás soon as he could get the materials, and it is not urged that he has in any degree failed to perform the work in the manner provided in the main contract. He canñotj therefore, be called upon to reimburse the plaintiff for the money which his assignor may have paid to Mrs. Lefebvre under the contract with' Mrs. Rix. The defendant had nothing to; do with that contract except to carry out his agreement to complete the work in a reasonable time and in the manner stipulated in the • agreement between- the parties to the principal contract.
The judgment appealed from should be affirmed, with "costs.
Judgment reversed and new trial granted, costs, to abide the event..